DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 & 19 are amended. Claims 4 & 23 are cancelled. Claims 24-25 are newly added. Claims 1-3, 5-22 & 24-25 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mack (WO 2011/130514 A1, and hereinafter using US publication US 2013/0029229 A1) in view of Naoto (JP 63121251 A, as provided in the IDS on 02/10/2014) and Wheadon (US 4,982,482 B1).
Regarding claims 24-25, Mack teaches an electrode plate of an electrochemical battery, the electrode plate comprising a frame and a generally flat grid connected to the frame, the frame comprising at least a top frame member having a contact lug, wherein the grid comprises a plurality of grid wires and a plurality of window-like open areas between the grid wires, further comprising an active mass within the open areas and/or on the grid wires (Fig. 4 & [0005]: Accordingly, a battery plate assembly for a lead-acid battery is provided. The assembly includes a plate of a first polarity formed by an electrically conductive grid body having opposed top and bottom frame elements and opposed first and second side frame elements, the top frame element having a lug and an opposing enlarged conductive section extending toward the bottom frame element; a plurality of interconnecting electrically conductive grid elements defining a grid pattern defining a plurality of open areas, the grid elements including a plurality of radially extending vertical grid wire elements connected to the top frame element, and a plurality of horizontally extending grid wire elements, the grid body having an active material provided thereon) but is silent as to the electrode plate comprising, on one outer surface or on both opposing outer surfaces of the active mass, a regular pattern of grooves wherein the grooves extend diagonally from a position closer to the top frame member to a position further away from 
    PNG
    media_image1.png
    300
    410
    media_image1.png
    Greyscale
																	It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have a pattern of grooves as described by Naoto, in order to improve the overcharge performance of the battery as taught by Naoto (Abstract).					Wheadon teaches a lead acid battery electrode plate comprising on one outer surface or on both opposing outer surfaces of the active mass, a regular pattern of grooves wherein the grooves extend diagonally in a strictly monotonic manner from a position closer to the top frame member to a position further away from the top frame member as well as a linear way diagonally over the surface of the active mass (Fig. 9 & Column 11, lines 66-68 and Column 12, lines 1-5).		While Wheadon does not explicitly teach the linear grooves extending diagonally at an angle with respect to the top frame member in the area of 30° to 60°, Wheadon teaches the angle of the linearly extending diagonal grooves to be about 50° to 70° which overlaps with the prima facie case of obviousness exists. Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to optimize the angle because it is a result effective variable which affects gas entrapment and acid circulation as taught by Wheadon (Column 12, lines 1-10). See MPEP 2144.05 I & II.	

Allowable Subject Matter
Claims 1-3 & 5-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of references (Mack, Naoto and Wheadon), as presented in the Final Rejection mailed on 07/07/2020, specifically does not fairly teach or suggest the pattern of grid wires being only partially covered by the pattern of grooves. In particular, the electrode plate configuration of Naoto, as illustrated in figs. 1A and 1B, comprises a pattern of grooves which entirely covers the pattern of grid wires. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive. In response to applicant’s arguments that Mack as modified by Naoto and Wheadon does not fairly teach or suggest “a two-dimensional arrangement of the pattern of the grid wires ..


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.		





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727